Per Curiam.
This original action was brought by the Counsel for Discipline of the Nebraska State Bar Association, seeking an order of disbarment of respondent, James Martin Dineen, pursuant to Neb. Ct. R. of Discipline 21 (rev. 1989).
An order of this court to show cause why the motion should not be sustained was served on the respondent. Answer was filed, and on June 6, 1990, this court appointed Patrick W. Healey, a member of the bar of this court, as a referee to take evidence and make factual findings.
An evidentiary hearing was held on September 21, and on October 9, the referee’s report was filed with this court, recommending that the respondent be disbarred.
Neb. Ct. R. of Discipline 10L (rev. 1989) provides that exceptions to the report of the referee may be filed within 10 days after the filing of the report. Respondent has not filed exceptions to the report, nor has he filed any other pleading. Counsel for Discipline now moves this court for judgment on the pleadings.
The court hereby sustains the motion of the Counsel for *553Discipline, adopts the findings of fact and recommendation of the referee, and finds that the respondent, James Martin Dineen, should be and hereby is disbarred from the practice of law in the State of Nebraska.
Judgment of disbarment.
White, J., not participating.